DETAILED ACTION
Status of Application: Claims 1-24 are present for examination at this time.  
Claims 1-5, 9-10, and 12-13 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) submitted on 11/12/2021, 4/6/2022, 10/14/2022, and 11/30/2022 has/have been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 6-8, 11, and 14-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. All obviousness rationales stated below are rationales that would have been obvious prior to the earliest effective filing date of the application.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-4 are rejected under 35 U.S.C. 103 as being unpatentable over “Operating Non-Volatile Memory Without Read Disturb limitations” by Chen and Gavens US7177977B2 (“Chen”) in view of “Flash Memory With Dynamic Refresh by Refresh by Wong” US6396744B1 (“Wong”).
With regard to claim 1 , Chen discloses  A method ensuring data integrity in a plurality of memory pages, the memory pages being implemented in a 3-dimensional array of storage transistors, the method comprising:	dividing the memory pages into a predetermined number of refresh groups (Chen at 8:56-9:2 and 9:26-40 where the system divides the memory in blocks or other groupings.  At the latter section Chen discloses that groupings can be pages);
Chen does not explicitly state that which is known in the art as taught by Wong. Wong discloses: 	and for each write operation to be performed on a selected one of the memory pages:	selecting one of the refresh groups (Wong at Col. 2 ll. 48-67 where a sector to be refreshed is picked);	reading data stored in the memory pages of the selected refresh group (Wong at Col. 2 ll. 48-67.  Note that while Wong is being relief upon for disclosing this element, Chen while not explicitly stating this, does discuss similar subject matter at 8:56-9:2 where logical pages are read.);	and concurrently (i) performing the write operation on the selected memory page, and (ii) writing back the data read into the memory pages of the selected refresh group (Wong at 3:1-32.  Note that while Wong is being relief upon for disclosing this element, Chen while not explicitly stating this, does discuss similar subject matter at Chen at 4:64-5:2 where selected data is re-written to another location).
Reasons to Combine: Chen and Wong are from similar fields of endeavor, using refresh techniques to prevent read disturb errors in memory.  A simultaneous read and write is advantageous within the art to avoid repetitive writing, thus decreasing the voltage put across cells, and thus extending the life of the memory device by eliminating extra writes. A stated in Wong”
“Another embodiment of the invention allows refresh operations that switch the storage locations for data but do not require unused sector. One such refresh operation simultaneously reads the data from two sectors in two different arrays (e.g., in the left and right arrays of a bank) and temporary stored the data in left and right halves of data buffer 122. (A data buffer for external input and output of data typically has twice the capacity of a sector because in the normal writing, one half of the buffer accepts new data, while the other half provides the data being written). The refresh operation then simultaneously erases the two just-read sectors. Afterwards, the refresh operation writes the data that originated from the left array to the erased sector in right array and simultaneously writes the data that originated from the right array to the erased sector in the left array. This refresh operation advantageously avoids repetitive writing of a high (or low) threshold voltage to the same cell. Repeated writing of the same value can change the endurance performance of a memory cell.” (Wong at 11:56 to 12:7 emphasis added).
	Therefore for these reasons it would have been obvious to one of ordinary skill in the art before the effective filing date herein to to combine Wong with Chen to achieve this and other advantages.
With regard to claim 2, Chen in view of Wong discloses the method of Claim 1, wherein the write operation comprises an erase phase and a program phase (Wong at 12:57-67 where the system erases a given array and then transfers data into that array afterward).
With regard to claim 3, Chen in view of Wong discloses the method of Claim 2 wherein, during the erase phase, the write operation carries out an erase operation on each storage transistor of the selected page that is designated to be set to the erased state (Wong at 2:48-3:7 where the entire array, is erased. If the entire array is erased then every transistor in that array is erased.)
With regard to claim 4, Chen in view of Wong discloses the method of Claim 2 wherein, during the program phase, the write operation carries an programming operation on each storage transistor in the selected page that is designated to be set to the programmed state (Wong at 2:48-3:7 where the entire array, is erased and then written onto.  If every erased transistor is then written onto, then every transistor in the array is written onto).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wong and further in view of “Data Retention In Memory Devices” by Hung et al., US2022/0137842 (“Hung”)

With regard to claim 5,  while Chen in view of Wong discloses the method of Claim 1, Neither nor explicitly states that which is known within the art of electrical engineering as taught by Hung.  Hung discloses further comprising storing a value that represents a number of program or erase disturbs the memory pages have experienced (Wong at ¶5 where the system counts and log erase disturbs.
Reasons to Combine: Chen, Wong, and Hung are from similar fields of endeavor, using refresh techniques to prevent read disturb errors in memory.  Hung at ¶5 states that these errors are tracked and reported to the host device which can lead to another refresh of memory to prevent loss of data.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date herein to to combine Hung with Chen in view of Wong in order to stay ahead of a possible memory loss by tracking the number of extant memory losses to that point.

Claims  9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wong and further in view of “Delayed Write-Back In Memory With Calibration Support” by Alam, US 20180314635 A1 (“Alam”).
With regard to claim 9, While Chen in view of Wong and further in view of Hung discloses the method of Claim 5, neither Chen, Wong, nor Hung explicitly states that which is known within the memory arts as disclosed by Alam. Alam discloses wherein (i) the value encodes one of a plurality of states representing an operating condition of the memory pages (Alam at ¶¶39 and 56 where the values encoded for error relate to data validity, (ii) each refresh group is selected for refresh in at least one of the states (Alam at ¶39 where the value measurement is performed for each write operation.  This when combined with Chen would extend to modify Chen for covering operations for each refresh group), and (iii) the value resets to an initial value after all the memory pages have been refreshed (Alam at ¶¶59, 72 where the value measuring operation resets itself  after each write back allowing a fresh value to be measured).
Reasons to Combine: Chen and Alam are from similar fields of endeavor.  They both relate to refreshing memory pages with simultaneous read/write operations on the same cell (write-back).  Alam at ¶58 indicates that this is advantageous as it allows the sytem to indicate that the memory is transitioning form non-destructive mode to normal mode.  Thus for this stated reason it would have been obvious to one of ordinary skill in the art before the effective filing date herein to to combine Alam with Chen in view of Wong in view of Hung.
. With regard to claim 10, Chen in view of Wong, in view of Hung and further in view of Alam discloses the method of Claim 9, wherein the operating condition relates to an inhibit scheme for non-selected storage transistors in the memory pages (Chen at 6:24-6:40 where the system can inhibit or promote given word lines.  For any given “grouping” the operating condition can be promoted or inhibited.)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wong and further in view of  “Memory Device For Processing A Row-Hammer Refresh Operation And A Method Of Operating Thereof” by Choi et al., US 20220084564 A1 (“Choi”)
With regard to claim 12 , while Chen in view of Wong discloses the method of Claim 1, Neither Chen nor Wong explicitly states that which is known within the memory arts.  As taught by Choi. Choi discloses wherein the refresh groups are selected one-by-one in a round-robin fashion (Choi at ¶¶46, 88 where the row-hammer refresh operation occurs in a round robin fashion.
Reasons to Combine: Chen, Wong, and Choi are from similar fields of endeavor, using refresh techniques to prevent errors in memory.  Choi at ¶¶45, 88 states that Round Robin is done because it allows refreshing without missing information on target rows.  As a round robin scheme means each component is addressed in order, it is a means to make sure that the error correcting technique is applied to everything, i.e., that the system is comprehensive and all areas are addressed.  Therefore, to improve reliability of error checking one of ordinary skill in the art before the effective filing date herein to would for these reasons combine Choi with Chen in view of Wong.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Chen in view of Wong and further in view of  “Capacitive-coupled Non-volatile Thin-film Transistor NOR Strings In Three-dimensional Arrays” by Harari US10121553B2 (“Harari”).

With regard to claim 13, while Chen in view of Wong discloses the method of Claim 1, Neither Chen nor Wong explicitly states that which is known within the memory arts.  As taught by Harari. Harari discloses wherein the 3-dimensional array of storage transistors is organized as a 3-dimensional array of NOR memory strings, wherein each storage transistor is associated with one of a plurality of word lines and a common bit line that it shares with other storage transistors on its NOR memory string (Harari at 2:6-40 where the use of 3D NOR memory string arrays are discussed).
Reasons to Combine: Chen, Wong, and Harari are from similar fields of endeavor, making memory work more effectively.  Harari at the cited section mentions that this type of structure layout is more efficient than previous techniques and “allow[s} massively parallel programming;”  As the method in Chen involves concurrent operations as part of the refresh, a structure that would allow these parallel operations to work more efficiently would be desirable.  Therefore for these reasons it would have been obvious to one of ordinary skill in the art before the effective filing date herein to combine Harari with Chen in view of Wong. 

Documents Considered but not Relied Upon
The documents below were considered.

“Memory Device Error Detection With Improved Scanning” by Cariello US US2021/0407600 A1 (“Cariello”)
“Refresh Operations For Dedicated Groups Of Blocks Of Memory Cells” by Prakash and Yuan US11043280B1 (“Prakash”)
“Electrically Modifiable Multilevel Non-volatile Memory Comprising Internal Refresh Means” by Yero, US6049497 (“Yero”)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous at 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2825